Citation Nr: 0937072	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  00-08 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1971 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran, through an interpreter, testified at RO hearing 
in July 2001 before a RO Chairman in New York, New York.  A 
transcript of the hearing is contained in the record.

The issue of service connection for PTSD on the merits is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The May 1996 rating decision that denied service 
connection for PTSD was not appealed and is final.

2.  The evidence received since that decision includes 
evidence that bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a 
right knee disability.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claim 
for service connection for a right knee disability and the 
need to remand the claim on the merits for additional 
evidence, the Board finds that no discussion of VCAA 
compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001) provide that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the definition of material evidence was 
revised in August 2001.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2009)).  Because the 
Veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

Service connection for PTSD was previously denied by a May 
1996 rating decision because there was no verified stressor 
and the information provided by the Veteran was too vague to 
permit verification.  

The evidence received subsequent to the 1996 rating decision 
includes hearing testimony and written statements providing 
additional and more specific stressor information.  For 
example, the Veteran reported that he witnessed a car 
accident in which two Americans were killed in November 1971.  
Such evidence is presumed credible solely for the purposes of 
determining whether new and material evidence has been 
submitted.  

As the claim was previously denied due to the lack of 
sufficient information to permit verification of claimed 
stressors, and subsequent to that denial, the Veteran has 
submitted more specific information, the Board will resolve 
all doubt in the Veteran's favor and find that new and 
material evidence has been received.  Thus, the claim for 
service connection for PTSD is reopened. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

Reopening the claim does not end the inquiry however.  A 
determination on the merits of the claim for service 
connection is still required.  However, the Board finds that 
additional development is needed prior to adjudication on the 
merits. 

The Veteran served in Vietnam for 7 months, from September 
20, 1971 to March 23, 1972, in the HHT 7/1 AirCavSqdn USARPAC 
(Headquarters and Headquarters Troop of the 7th Armored 
Squadron of the 1st Air Cavalry).  The Veteran contends that 
he has PTSD due to several stressors he experienced in 
service.  

In a March 2005 remand, the Board requested that an attempt 
be made to obtain the Morning Reports of the Veteran's unit.  
A July 2005 response to a request which contained incorrect 
dates noted that there were no Morning Reports for the years 
of "1991 through 2002."  The response to this request was 
that there were no morning reports for these years.  However, 
the Board requested that morning reports from September 1971 
through March 1972 be obtained.  A request for records for 
the correct time period should be made for the HHT 7th 
Squadron, 1st Air Cavalry.
 
A July 2007 response provided information from Lessons 
Learned submitted by the 7th Squadron, 1st Air Cavalry for the 
period ending October 31, 1971.  The Lessons Learned applied 
to Troops A, B and C of the squadron, and it was suggested 
that the Morning Reports be reviewed to see if the Veteran 
could be placed in a helicopter during the time period.  A 
November 2008 response to a request for the Veteran's Morning 
Reports noted that the complete unit (the Veteran's Troop) at 
the time of the alleged event was needed to conduct a search.  
A print out of a follow-up request, also dated in November 
2008, showed that the same request was made but with the 
Veteran being assigned to Troop B.  A review of the claims 
file showed that the Veteran was part of the HHT and not 
Troop B, as indicated.  

Accordingly, the case is REMANDED for the following action:

1.  Request, through official sources, 
copies of all Morning Reports for the HHT 
7th Squadron, 1st Air Cavalry for the period 
extending from September 20, 1971 to March 
23, 1972.  All such reports, when 
obtained, should be made a part of the 
Veteran's claims file.  If the records are 
unavailable, a formal finding of 
unavailability should be made and placed 
in the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should adjudicate the claim for 
service connection for PTSD on the merits.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


